Citation Nr: 1546553	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.  

2.  Entitlement to service connection for rheumatism.  

3.  Entitlement to service connection for restless leg syndrome.  

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to service connection for a right jaw disability.  

6.  Entitlement to service connection for a right eye disability, including blurred vision, nerve palsy, cataracts and dry eye syndrome.  

7.  Entitlement to service connection for a left eye disability, other than a corneal abrasion of the left eye with blurry vision, including cataracts and dry eye syndrome.  

8.  Entitlement to an initial rating in excess of 10 percent for headaches.  

9.  Entitlement to an initial compensable rating for residuals of a corneal abrasion of the left eye with blurry vision.  

10.  Entitlement to special monthly compensation (SMC) on account of the need for regular aid and attendance of another person or by reason of being housebound.  

11.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

12.  Entitlement to specially adapted housing or a special home adaptation grant.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2008 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The December 2008 RO decision, in pertinent part, determined that new and material evidence had not been received to reopen claims for entitlement to service connection for an anxiety disorder (listed as a psychiatric disorder, other than PTSD); headaches; rheumatism (claimed as leg cramps); and for residuals of a head injury.  By this decision, the RO also granted service connection and a noncompensable rating for a corneal abrasion of the left eye with blurry vision, effective September 17, 2007, and denied service connection for insomnia, to include as secondary to service-connected PTSD; hypertension; restless leg syndrome; a right jaw disability; bilateral shoulder disabilities; and for a right eye disability, to include blurred vision and nerve palsy (listed as a right eye condition, to include blurred vision, also claimed as 6th cranial nerve palsy). 

In March 2013, the Board, in pertinent part, reopened and remanded the issues of entitlement to service connection for an anxiety disorder (listed as a psychiatric disorder, other than PTSD), to include as secondary to service-connected PTSD; entitlement to service connection for headaches; entitlement to service connection for rheumatism (claimed as leg cramps); and entitlement to service connection for residuals of a head injury.  The Board also, in pertinent part, remanded the issue of entitlement to an initial higher (compensable) rating for a corneal abrasion of the left eye with blurry vision, as well as the issues of entitlement to service connection for insomnia, to include as secondary to service-connected PTSD; hypertension, to include as secondary to service-connected PTSD; restless leg syndrome; a right jaw disability; bilateral shoulder disabilities; and for a right eye disability, to include blurred vision and nerve palsy. 

The May 2014 RO decision, in pertinent part, granted service connection and a 10 percent rating for headaches, effective March 6, 2007; granted service connection and a noncompensable rating for bilateral hearing loss, effective May 6, 2013; and granted service connection and a 10 percent rating for tinnitus, effective May 6, 2013.  By this decision, the RO also, in pertinent part, denied service connection for osteoporosis; Parkinson's disease; multiple myeloma; bilateral cataracts; dehydration; bilateral dry eye syndrome; as well as entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound; entitlement to automobile and adaptive equipment or for adaptive equipment only; and entitlement to specially adaptive housing or a special home adaption grant.  The RO further denied the Veteran's claim that there was CUE in a February 1983 RO decision that denied service connection for headaches.   

The case was returned to the Board and, in an April 2015 decision, service connection for an anxiety disorder, insomnia, and bilateral shoulder disabilities was granted; service connection for osteoporosis, Parkinson's disease, multiple myeloma and dehydration was denied; increased initial ratings for bilateral hearing loss and tinnitus were denied; and the issues relating to service connection for rheumatism, restless leg syndrome, residuals of a head injury, a right jaw disability, bilateral eye disabilities (other than a corneal abrasion of the left eye), a rating in excess of 10 percent for headaches; an initial compensable rating for residuals of a corneal abrasion of the left eye with blurry vision; SMC based on the need for the regular aid and attendance of another; special adaptive automobile; and specially adaptive house or special home adaptation grant were remanded for further development of the evidence.  That has not been accomplished and the case must be returned for additional appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The issues of eligibility for dental treatment and recognition of the Veteran's son as a helpless child have been raised by the record in May 2015 and August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

At the time of the Board's April 2015 decision, the issues remaining on appeal, as enumerated on the first page, were remanded so that VA examinations could be performed or held in abeyance pending the outcome of those examinations.  In April and June 2015, the Veteran requested that the examinations be performed in August 2015, or after Labor Day, at the Minneapolis, Minnesota, VA medical facility.  In July 2015, he questioned why the case was being returned to the Board without the ordered examinations having been conducted.  He has not withdrawn his appeal or stated that he would not attend any scheduled examination.  As such, the case must be returned to the AOJ.  See Stegall, 11 Vet. App. at 268.  

As noted in April 2015, the Veteran's claims for entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to specially adaptive housing or a special home adaption grant are inextricably intertwined with the remanded claims so those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

NOTE:  THE VETERAN HAS REQUESTED THAT HIS EXAMINATIONS BE CONDUCTED AT THE MINNEAPOLIS, MINNESOTA, VA MEDICAL FACILITY

1.  The Veteran should be scheduled for a VA examination to determine the likely etiology of his claimed hypertension, to include as secondary to service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to or had its onset during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his claimed residuals of a head injury and right jaw disability.  The entire claims file, including all electronic files, must be reviewed by the examiner. The examiner must diagnose all current residuals of a head injury and right jaw disabilities, to include temporomandibular joint (TMJ) disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently residuals of a head injury and right jaw disabilities, to include TMJ disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of a head injury during service, his reports of treatment for dental problems during service, and his reports of symptoms he thought were related to a head injury, as well as his reports of right jaw problems, since service.  

The examination report must include a complete rationale for all opinions expressed

3.  The Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his claimed rheumatism (claimed as leg cramps) and restless leg syndrome.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg and left leg disabilities, to include arthritis, rheumatoid arthritis, and restless leg syndrome.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right leg and left leg disabilities, to include arthritis, rheumatoid arthritis, and restless leg syndrome, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right and left leg complaints during service, including his report of cramps in his legs, as well as his reports of right and left leg problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  The Veteran should be scheduled for a VA examination to determine the likely etiology of his claimed right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome, and entitlement to service connection for a left eye disability, to include other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all right eye disabilities, to include nerve palsy, cataracts, and dry eye syndrome, and all left eye disabilities, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed right eye disabilities, to include nerve palsy, cataracts, and dry eye syndrome, and all left eye disabilities, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for eye problems during service as well as his reports of right and left eye problems since service.  

The examiner must further opine as to whether the Veteran's service-connected headaches caused or aggravated any diagnosed right eye disabilities, and left eye disabilities, other than a corneal abrasion of the left eye with blurry vision.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

5.  The Veteran should be scheduled for a VA examination to determine extent and severity of his corneal abrasion of the left eye with blurry vision.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected hiatal corneal abrasion of the left eye with blurry vision should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

6.  The Veteran should be scheduled for a VA examination to determine the extent and severity of headaches.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected headaches should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

7.  The Veteran should be scheduled for a VA examination to determine whether any of his service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  

The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

